U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year ended November 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-3203 HOURLY EMPLOYEES' STOCK PURCHASE PLAN (Full title of the plan) CHESAPEAKE CORPORATION 1021 East Cary Street Richmond, Virginia23219 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) HOURLY EMPLOYEES' STOCK PURCHASE PLAN Administration of the Plan: The Plan is administered by the Hourly Employees' Stock Purchase Plan Committee (the "Committee") under the direction of the Board of Directors of Chesapeake Corporation (the "Corporation").The present members of the Committee are as follows: Name Address David A. Winter* (1) Richmond, Virginia23219 J. P. Causey Jr. (2) Richmond, Virginia23219 Joel K. Mostrom (3) Richmond, Virginia23219 (1) Mr. Winter is Director - Human Resources of the Corporation. (2) Mr. Causey is Executive Vice President, Secretary & General Counsel of the Corporation. (3) Mr. Mostrom is Executive Vice President & Chief Financial Officer of the Corporation. *Committee Chairman Committee members are appointed by, and serve at the pleasure of, the Board of Directors of the Corporation.Committee members are employees of the Corporation and receive no additional compensation for serving on the Committee.The Plan provides that the Corporation will indemnify members of the Committee to the same extent and on the same terms as it indemnifies its officers and directors by reason of them being officers and directors. Financial Statements and Exhibits: (a) Reports of Independent Registered Public Accounting Firms (b) Financial statements: Hourly Employees' Stock Purchase Plan: Statements of Net Assets Available for Plan Benefits Statements of Changes in Net Assets Available for Plan Benefits Notes to Financial Statements (c) Exhibits: Exhibit 23.1 - Consent of Keiter, Stephens, Hurst, Gary & Shreaves, P.C. Exhibit 23.2 - Consent of PricewaterhouseCoopers LLP -1- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the members of the Committee have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. HOURLY EMPLOYEES' STOCK PURCHASE PLAN By: /s/ Joel K. Mostrom Joel K. Mostrom Executive Vice President & Chief Financial Officer, Chesapeake Corporation Committee Member February 21, 2008 -2- Report of Independent Registered Public Accounting Firm To the Hourly Employees’ Stock Purchase Plan Committee Chesapeake Corporation We have audited the accompanying statement of net assets available for plan benefits of the Hourly Employees’ Stock Purchase Plan (the “Plan”) as of November 30, 2007, and the related statement of changes in net assets available for plan benefits for the year then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit. The financial statements of the Plan as of November 30, 2006 and for the years ended November 30, 2006 and 2005, were audited by other auditors whose report, dated February 14, 2007, expressed an unqualified opinion on those statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the 2007 financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of November 30, 2007, and the changes in its net assets available for plan benefits for the year then ended, in conformity with accounting principles generally accepted in the United States. /s/ Keiter, Stephens, Hurst, Gary & Shreaves, P.C. Keiter, Stephens, Hurst, Gary & Shreaves, P.C. Glen Allen, Virginia February 20, 2008 -3- Report of Independent Registered Public Accounting Firm Tothe Participants and Administrator of the Hourly Employees' Stock Purchase Plan In our opinion, the accompanying statements of net assets available for plan benefits and the related statements of changes in net assets available for plan benefits present fairly, in all material respects, the net assets available for plan benefits of the Hourly Employees' Stock Purchase Plan (the "Plan") at November 30, 2006, and the changes in net assets available for plan benefits for each of the two years in the period ended November 30, 2006 in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers
